                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MALCOLM HEADEN                 :
                               :   CIVIL ACTION
           Plaintiff           :
                               :
     vs.                       :   NO. 18-CV-3016
                               :
OFFICER THOMAS CLARKE,         :
LT. JOHN MCCROREY and          :
OFFICER GREGORY HOLMAN         :
                               :
           Defendants          :



                               ORDER


     AND NOW, this       2nd            day of April, 2019 upon

consideration of Defendants’ Motion for Summary Judgment (Doc.

No. 19) and Plaintiff’s Response in Opposition thereto, it is

hereby ORDERED that the Motion is GRANTED for the reasons

outlined in the foregoing Memorandum Opinion and Judgment is

entered in favor of Defendants and against Plaintiff as a matter

of law on all of the remaining counts of the Plaintiff’s Amended

Complaint.


                                       BY THE COURT:




                                       s/J. Curtis Joyner
                                       J. CURTIS JOYNER,          J.
